Citation Nr: 0419591	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  96-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for Gulf War syndrome.

2.  Entitlement to service connection for an eye disability 
to include pinkeye.

3.  Entitlement to service connection for influenza.

4.  Entitlement to service connection for pneumonia.  

5.  Entitlement to service connection for dengue fever.

6.  Entitlement to service connection for recurrent 
sinusitis.

7.  Entitlement to service connection for gum disease.

8.  Entitlement to service connection for dental injury from 
inservice trauma.

9.  Entitlement to service connection for gastritis.

10.  Entitlement to service connection for Looney fever.

11.  Entitlement to service connection for colitis.

12.  Entitlement to service connection for dysentery.

13.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of head injury.

14.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder.  

15.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
ear disorder.

16.  Entitlement to service connection for an ear disorder.

17.  Entitlement to compensation for birth defects of his 
children.  

18.  Whether there was clear and unmistakable error (CUE) in 
the April 1991 and August 1991 rating decisions which denied 
service connection for a nervous disorder.  

19.  Entitlement to an increased rating for hemorrhoids.

20.  Entitlement to service connection for a jaw disorder.

21.  Entitlement to service connection for a nose disorder.  

(The issue of whether there was CUE in a prior Board decision 
which denied service connection for an acquired psychiatric 
disorder is the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1973 to March 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a February 2002 rating decision, service connection was 
denied for headaches; arthritis to include rheumatoid 
arthritis of the cervical, and lumbar spine; bilateral 
hearing loss; fainting; a nose injury; muscle aches and a 
sleep disorder; a temporomandibular joint, spinal meningitis, 
and jaw condition; and determined that new and material 
evidence had not been received to reopen the claims of 
service connection for pityriasis rosea or partial amputation 
of the fingers of the right hand.  The veteran has disagreed 
with the denial of service connection for nose and jaw 
disorders.

The Board notes that the veteran has been denied entitlement 
to Chapter 31 vocational rehabilitation training.  It appears 
that this issue may be under appeal.  The Board refers this 
matter to the RO for appropriate action.

This appeal is REMANDED in part to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam or the Persian Gulf; 
he had no foreign service.  

2.  An eye disorder to include conjunctivitis is not related 
to any incident of service.  

3.  The veteran does not have the residuals of flu or 
influenza.

4.  The veteran does not have pneumonia.  

5.  The veteran does not have dengue fever.  

6.  A sinus disorder to include sinusitis is not related to 
any incident of service.  

7.  By regulation, periodontal disease (gum disease) may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.

8.  Dental disability was not the result of the loss of 
substance of the body of the maxilla or mandible through 
trauma or disease such as osteomyelitis; carious teeth is not 
a disability for which service connection may be established.

9.  Gastroenteritis/gastritis is not related to service.  

10.  The veteran does not have Looney fever.

11.  The veteran does not have colitis.

12.  The veteran does not have dysentery.  

13.  In an April 1991 decision, the RO denied service 
connection for residuals of a head injury.

14.  Evidence submitted since the April 1991 decision which 
denied service connection for residuals of a head injury is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

15.  In the April 1991 decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for pityriasis, a skin disorder.

16.  Evidence submitted since the April 1991 decision which 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
pityriasis is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

17.  In a December 1974 rating decision, service connection 
was denied for an ear disability.  

18.  Evidence submitted since the December 1974 decision 
which denied service connection for an ear disability is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

19.  The veteran has submitted no medical evidence 
documenting any birth defects in his children; there is no 
evidence that the veteran's children have been diagnosed with 
spina bifida.

20.  The evidence does not show that the correct facts were 
not before the RO at the time of the April 1991 and August 
1991 rating decisions or that the pertinent statutory or 
regulatory provisions were incorrectly applied in those 
decisions.  


CONCLUSIONS OF LAW

1.  Persian Gulf syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117 (West 2002).

2.  An eye disorder to include conjunctivitis was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

3.  A respiratory disorder to include residuals of the flu or 
influenza was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

4.  Pneumonia was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

5.  Dengue fever was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

6.  A sinus disorder to include sinusitis was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

7.  The veteran has not submitted a claim for service 
connection for periodontal disease upon which relief may be 
granted.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2003).

8.  No dental trauma was incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1712 (West. 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2003).

9.  A digestive disorder to include gastroenteritis or 
gastritis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

10.  Looney fever was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

11.  Colitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

12.  Dysentery was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

13.  The April 1991 RO decision which denied service 
connection for residuals of a head injury is final.  38 
U.S.C.A. § 7105 (West 1991).

14.  New and material evidence has not been received since 
the April 1991 decision; thus, the claim of service 
connection for residuals of a head injury is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2003).

15.  The April 1991 RO decision which determined that new and 
material evidence had not been received to reopen the claim 
of service connection for pityriasis is final.  38 U.S.C.A. § 
7105 (West 1991).

16.  New and material evidence has not been received since 
the April 1991 decision; thus, the claim of service 
connection for a skin disorder is not reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2003).

17.  The December 1974 RO decision which denied service 
connection for an ear disorder is final.  38 U.S.C.A. § 7105 
(West 1991).

18.  New and material evidence has been received since the 
December 1974 decision; thus, the claim of service connection 
for an ear disorder is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2003).

19.  With respect to the claim for entitlement to monetary 
benefits for birth defects in the veteran's children, this is 
not a claim upon which relief may be granted.  38 U.S.C.A. §§ 
1802, 1805, 1812, 1821 (West 2002); 38 C.F.R. § 3.814 (2003).

20.  The April 1991 and August 1991 rating decisions which 
denied service connection for a nervous disorder were not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA via a May 2001 letter and a 
July 2003 letter.  The claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claims and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims and notice of how his claims were 
still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  This claim was originated many years ago.

The Board does not believe that voiding the rating decisions 
would be in the best interests of the veteran in this case.  
In this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claims.  Thus, he has 
been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

With regard to the CUE claim which was addressed in the later 
VCAA letter, the United States Court of Appeals for Veterans 
Claims ("the Court") has determined that VCAA has no 
applicability to CUE claims.  See Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (VCAA not applicable to CUE).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on his claims.  The veteran's private and VA 
medical records have been obtained and he has been examined 
multiple times.  The evidence satisfies 38 C.F.R. § 3.326.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran or 
the appellant, and there is no other specific evidence to 
advise him/her to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has had sufficient notice of the type of information 
needed to support the claims and the evidence necessary to 
complete the applications.  Therefore, the duty to assist and 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied with respect to said issues on 
appeal.  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background

The veteran served on active duty from July 1973 to July 
1974.  He had no foreign service.  He did not serve in 
Vietnam or the Persian Gulf.  

On his pre-induction examination, his visual examination 
revealed distant vision in the right eye of 20/20 and in the 
left eye of 20/25.  Near vision in both eyes was J-1.  

In August 1973, the veteran was treated for possible 
hemorrhoids.  In November 1973, he was treated for an upper 
respiratory infection.  Also, that month, he was diagnosed as 
having pityriasis rosea and was provided cream.  He was 
treated for the same the next month.  In February 1974, he 
was treated for a head cold.  In March 1974, he was treated 
for symptoms associated with flu syndrome.  

On the separation examination, it was noted that the veteran 
had had ear trouble since 1972 (before service) and had been 
treated for Cortisporin with no complications and no 
sequelae.  In 1972, the veteran was in a motor vehicle 
accident in which he suffered a concussion and laceration.  
He was treated with surgery to removal of a scar over the 
right eye.  In 1974, the veteran was treated for pityriasis 
rosea (skin disease).  He was given cream and there were no 
complications or sequelae.  It was also noted that during 
service, the veteran was treated for nervous trouble due to 
nerves for which he was given Valium and there were no 
complications or sequela.  The veteran denied having a family 
history of diabetes, psychosis, use of contact lenses or 
drugs, motion sickness, disturbances of consciousness, and 
all other significant medical and surgical history.  His 
visual examination revealed distant vision in the right eye 
of 20/20 and in the left eye of 20/25.  Near vision in both 
eyes was 20/20.  Physical examination was negative for any 
other abnormalities.  

Following service, the veteran was afforded a VA examination 
in November 1974.  On physical examination, his skin was 
clear with no lesions.  The lymphatic and hemic systems were 
within normal limits.  His teeth were in fair repair.  His 
vision was grossly adequate, his pupils were active and 
equal, extraoccular muscles were intact, there was no 
nystagmus, and visual fields were grossly normal.  
Cardiovascular system was negative.  Respiratory system was 
negative.  The chest was symmetrical and expanded well.  
There were no rales or wheezes.  The digestive system was 
negative.  The abdomen was flat with no masses, tenderness, 
or scars.  Rectal examination revealed some small and 
external skin tags due to old, thrombosed external 
hemorrhoids.  There was no active disease present.  

Nervous system examination revealed that station and gait 
were normal.  Cranial nerves were intact.  There were no 
tremors or incoordination.  Motor and sensory systems were 
normal.  Deep tendon reflexes were equal and active.  Mental 
status examination revealed that the veteran was alert, 
oriented, cooperative, and showed no disturbance in his 
thinking, emotional responses, or intellectual functioning.  
The veteran appeared and sounded rather unmotivated and the 
examiner had the impression that the veteran tended to choose 
the path of least resistance in his lifestyle and pursuit of 
goals.  

The veteran also complained of some recurring left ear 
problems such as plugging, draining, and hearing loss.  He 
indicated that he had had ear infections since childhood.  
The veteran was scheduled for an ear examination, but failed 
to report to it.  

In a December 1974 rating decision, service connection was 
denied for an ear disability.  The RO noted that the veteran 
had had ear trouble since 1972, before service, with no 
complication or sequela; no hearing loss demonstrated on 
current audiometric examination; and no record of any 
treatment, complaint, or diagnosis of an infectious ear 
condition.

In a March 1975 rating decision, service connection was 
denied for residuals of pityriasis, rosea.  The denial of 
service connection for a skin disorder was on the basis that 
although the veteran was treated on two occasions during 
service for pityriasis rosea, current examination was 
negative.  

A November 1983 VA outpatient treatment records reflects that 
the veteran was diagnosed as having personality disorder, 
mixed, with traits of inadequacy, immaturity, impulsivity, 
low frustration tolerance level.

In a September 1983 rating decision, service connection was 
denied for a nervous disorder.  

Thereafter, VA outpatient records were received.  In January 
1985, the veteran was diagnosed as having a personality 
disorder.  The veteran also complained of long-standing back 
pain.  This was diagnosed as myofascial pain 
syndrome/generalized myofascial pain over entire spine.  
Neurologic examination was within normal limits.  

In a January 1984 report, P. N., M.D., indicated that the 
veteran had significant medical problems.  Attached to her 
report was a medical record showing that the veteran was 
treated for an acute psychiatric episode and gastroenteritis.  

Reports dated in January and February 1984 were received from 
A. L., M.D., in which it was indicated that the veteran had 
suffered a concussion at age 9, a concussion of his brain at 
age 14, heat stroke at age 16, and then another head injury 
at age 16.  It was noted that the veteran had joined the 
service at age 17, but was discharged after 7 months as being 
not adaptable.  Dr. A. L. also indicated that the veteran had 
been a motor vehicle accident after which he had spine pain.  
In addition, a history of amputation of some of the fingers 
of his right hand was noted.  Examination to include 
neurologic evaluation resulted in a diagnosis of probable 
arteriovenous (AV) malformation, right frontotemporal, 
producing an organic brain syndrome with schizoid reaction.  
This diagnosis was consistent with a December 1983 
computerized tomography (CT).  

In September 1984, the veteran was afforded a VA examination.  
At that time, it was noted that his skin was hygienically in 
very poor condition; his lymphatic and hemic systems were 
normal; there was no exostosis, parasites, or scars of the 
head, face, or neck; his nose, sinuses, mouth, and throat 
were normal; his ears were normal; his eyes were normal; and 
his cardiovascular system was normal.  

In an October 1984 report, Dr. P. N. indicated that the 
veteran's main problem was a probable large AV malformation.  
It was noted that he also had psychiatric problems, which 
might be organic.  

In a February 1985 private physician report, the veteran was 
again diagnosed as having a probable AV malformation in the 
front temporal area causing organic brain syndrome.  

Thereafter, a lay statement was received which stated that 
the veteran's AV malformation was aggravated during service 
due to the stress and strain therein.

In a September 1985 report, L. H., PhD., indicated that 
testing showed that the veteran had hypochondriasis.

In November 1985, the veteran testified at a personal hearing 
at the RO.  At that time, he related that during service, he 
developed a personality disorder.  In addition, he related 
that prior to service, he was in an accident.  He suffered a 
head injury which he indicated was aggravated during service.  
In addition, he had back and hemorrhoid disabilities which 
became so severe that he could barely march.  Currently, he 
related that he had hemorrhoids, fissures, and skin tags.  

In an August 1986 Board decision, in pertinent part, service 
connection for an acquired psychiatric disorder was denied.  

Thereafter, duplicate service medical records were received.  
In addition, a January 1988 medical report from G. W., M.D., 
was received.  Dr. G. W. reviewed the veteran's history.  He 
noted that the veteran had sustained multiple head injuries.  
In the second grade, the veteran hit a concrete slab and lost 
consciousness, but was not hospitalized.  In 1973, he was in 
a motor vehicle accident and again lost consciousness.  He 
was hospitalized for 5 days and underwent surgical repair of 
a large laceration involving the right forehead.  In May 
1980, he was involved in a motor vehicle accident and 
sustained a back injury.  There were no apparent sensory or 
motor deficits at that time.  The veteran told Dr. G. W. that 
some physicians thought that he had had petit mal seizures 
over the last 10 to 15 years.  Previous injuries include the 
loss of the distal aspects of the second through the fifth 
fingers on the right hand which was a job-related injury.  
Dr. G. W. performed physical examination, neurological 
examination, and a mental status examination.  Diagnostic 
studies were also performed.  Dr. G. W. concluded that the 
veteran had a 2 year history of a seizure disorder which was 
most likely related to a large AV malformation involving the 
right temporal lobe.  

In an April 1991 rating decision, service connection for 
residuals of a head injury was denied on the basis that the 
veteran had sustained a head injury prior to service which 
was not aggravated during service.  In addition, the prior 
denial of service connection for pityriasis was confirmed and 
continued on the basis that no new and material evidence had 
been submitted.  

In an August 1991 rating decision, service connection for a 
chronic seizure disorder was denied.  

Thereafter, VA outpatient records were received.  In February 
1990, the veteran was diagnosed as having a questionable 
seizure disorder.  Also, private records were received.  In 
March 1986, the veteran was treated by R. C., M.D., when he 
was hospitalized with an admitting diagnosis of AV 
malformation and seizure disorder.  It was indicated that the 
AV malformation was a progressive process and was gradually 
increasing in size.  He was told to see a neurologist.  

In an October 1991 statement, P. S., M.D., stated that the 
veteran had significant neurological and psychiatric problems 
which required his wife's constant supervision.

In August 1991, it was noted by a VA examiner that the 
veteran had a history of a seizure disorder and AV 
malformation involving the right temporal lobe.  In November 
1991, the veteran reported that he was prescribed Valium in 
1973 during service when he was diagnosed as having a 
personality disorder.  He also indicated that he had used 
marijuana therapeutically as this was advised by a physician.  
In December 1991, the veteran denied having seizures within 
the past 6 months.  The diagnosis was status post head injury 
with loss of consciousness (multiple); AV malformation; 
seizure disorder; and character/behavior disorder in 1973 in 
military.  

In October 1992, the veteran was afforded a VA psychiatric 
examination.  The examiner reviewed the veteran's history.  
She noted that in December 1973, during service, the veteran 
was identified as having an inadequate personality disorder.  
It was noted that the veteran had also been diagnosed as 
having a personality disorder mixed with hysteria and 
schizoid adjustment style.  It was noted that the veteran had 
also been diagnosed with a large right temporoparietal AVM 
with a middle cerebral artery distribution.  The examiner 
noted that the seizure disorder had been attributed to the 
AVM.  It was further noted that the veteran had been 
noncompliant with his medication prescribed for seizures and 
preferred to self-medicate with marijuana.  After performing 
an examination, the examiner concluded that the veteran had a 
personality disorder, not otherwise specified.  

The veteran was also afforded a VA arteries/veins examination 
in October 1992.  The current diagnosis was large right 
temporoparietal AV malformation with middle cerebral artery 
distribution; a seizure disorder; and a personality disorder.  

In February 1993, the veteran was treated on an outpatient 
basis by VA.  

In February 1994, a claim was received for service connection 
for a psychiatric disorder.  In addition, the veteran alleged 
CUE in the rating decisions and Board decision which denied 
service connection for a psychiatric disorder.  

In September 1994, a claim was received for service 
connection for a chronic ear disorder.  

Thereafter, VA outpatient records were received.  Hemorrhoids 
were noted to be present in September 1994.  Also, it was 
noted that he had a possible psychosis in 1994.  In February 
1995, the veteran complained of chronic ear problems.  He was 
diagnosed as having sinusitis.  In March 1995, he complained 
of having an earache since the past February.  The diagnosis 
was chronic ear problems.  

In March 1996, claims of service connection for 
colitis/dysentery/looney fever, ear disability, hemorrhoids, 
a psychiatric disorder, residuals of head trauma, gastritis, 
pneumonia/dengue fever, were received.

Thereafter, records from Dr. W. L. and Brackenridge Hospital 
were received.  These records were dated in 1972, prior to 
service.  When the veteran was 16 years old, he was involved 
in an automobile accident. He suffered facial injuries 
including lacerations of the forehead and chin.  The records 
also showed fractures of the right antrum and possibly the 
left antrum.  X-rays also revealed a prior injury to the 
maxilla.  

Thereafter, VA outpatient records were received.  In 
September 1994, a behavior disorder was noted.  From February 
1994 onward, the veteran was treated for sinusitis.  From 
June 1996 onward, the veteran told his examiners that he had 
had gastrointestinal problems and dengue fever due to stink 
bombs during service.  A somatization disorder was ruled out 
in October 1997.  In December 1997, it was noted that the 
veteran did not have any organic disease process responsible 
for gastrointestinal complaints.  In May 1998, he was treated 
for conjunctivitis.

In December 1996, an examiner noted that the veteran did not 
have any thrombosed external hemorrhoids, but it was presumed 
that the veteran had hemorrhoids.  In February 1997, a 
sigmoidscopy was performed.  Internal hemorrhoids, Grade 1-
2+, were shown.

In August 1999, a claim of service connection for eye 
disability to include pinkeye and allergies was received 

Thereafter, VA outpatient records were received.  Records 
dated in August and September 1999 show that the veteran 
reported that stink bombs and secret germ warfare were 
responsible for his eye problems.  It was noted that the 
veteran had no acute eye disease, but might be allergic.  
Thereafter, it was also noted that had eye discomfort of 
idiopathic origin and that presbyopia would occur soon.  He 
had presented with a lobulated nevus.

Thereafter, the veteran submitted medical reference article 
with regard to a skin disorder.  

Additional VA outpatient records were subsequently received.  
The new records show that the veteran had painful ears, 
coughing, and wheezing for 7 to 8 weeks in September 1999.  
Also, the veteran complained of having nausea without 
vomiting for 8 weeks.  In January 2000, it was noted that the 
veteran's eye condition remained undetermined.  At that time, 
the veteran reported that he knew that he had colitis, but 
that it was called Looney fever when he was in the service.  
In July 2000, the veteran sought dental treatment.  There 
were multiple caries, with all teeth affected.  Bone loss was 
noted.  The veteran stated that he believed that he had 
infection/fungal disease of the gums.

In a letter received in May 2001, Dr. J.V.E, stated that the 
veteran gave him his dental records from 1973 and asked for 
an opinion as to the interpretation of those records.  The 
physician explained that this was a difficult task without 
color, but indicated that it appears that, in 1973, the 
veteran had an impacted tooth, number 17, and possibly 2 
cavities in teeth 18 and 31.  The cavities might also be 
interpreted as fillings which were present.  In February 
2001, the veteran stated that he was using 2 kinds of eye 
drops.  No eye drainage was noted. His conjunctivae were 
clear.  The veteran then changed his story according to the 
examiner and indicated that the eye drops were being used 
because his skin itched.  The veteran displayed 
disorientation and slowness in his responses.  In April 2001, 
he was seen for a broken tooth and allergic rhinitis was 
noted.  In September 2002, the veteran was seen by a private 
dentist for an abscess on tooth 13.  

In May 2001, the veteran testified at a personal hearing at 
the RO before a hearing officer.  At that time, the veteran 
indicated that he had had pinkeye on multiple occasions.  The 
veteran also related that he had flu syndrome during service.  
Blood testing was performed.  The veteran indicated that he 
named his disorder himself as being Looney fever, but 
Berkeley University called it colitis in a medical journal.  
He also indicated that his flu syndrome had been dengue fever 
and pneumonia.  The veteran stated that he had been taking 
Afrin which had burned his stomach and caused gastritis.  He 
also indicated that he was allergic to hemorrhoids.  The 
veteran related that he broke his jaw during service and this 
messed up his teeth.  He related that doing a push-up, he 
broke his jaw and his nose and he also knocked a tooth out.  
He also stated that he had had an impacted tooth.  He also 
alleged that his children have birth defects, although it was 
noted that there was no provision in the law for compensation 
for that. 

The veteran's Social Security Administration records have 
also been obtained.  They contained the following records.  
In March and September 1983 examinations, the veteran's 
vision was noted to be correctable.  No other eye disorder 
was identified.  In August 1983, the veteran testified and 
relatives at an SSA hearing.  At that time, he indicated that 
he had been disabled since a 1979-1980 car accident.  
September 1983 VA records show that the veteran had external 
hemorrhoids, reported by the veteran to have been present for 
many years.  A September 1983 evaluation resulted in a 
diagnosis of possible hypochondriasis.  A January 1985 
neurological evaluation by Dr. A. L. revealed probable AV 
malformation of the right frontotemporal, producing an 
organic brain syndrome with schizoid reaction.  In an August 
1983 questionnaire, the veteran reported that his emotional 
and physical problems were derived from his 1980 jeep 
accident.  In December 1983, private medical records noted 
that the veteran had acute psychiatric behavior with 
gastroenteritis.  He was diagnosed as having schizophrenic 
reaction, chronic, undifferentiated type.  An August 1985 
neurological evaluation revealed that the veteran had a 
possible temporal lobe abnormality.  EMG was normal.  A 
psychiatric assessment was recommended.  In August 1985, the 
veteran was afforded a psychological assessment.  Testing and 
mental status evaluation resulted in a diagnosis of 
hypochondriasis.  

In August 1985, the veteran testified at an SSA hearing.  At 
that time, he indicated that he had severe back pain, was 
allergic to all medications, and was totally disabled.  The 
veteran described being injured in a jeep accident in 1980 
which resulted in his back being hurt.  In addition, he 
related that his arms and legs were hurt.  He related that 
when he sat for too long, he would get hemorrhoids.  He also 
stated that he had an AV malformation.  In April 1986, Dr. 
R.A. testified at an SSA hearing.  The physician had reviewed 
the veteran's records and opined that he had a neurosis or 
somatoform disorder.  The examiner indicated that it was his 
belief that the disorder had its onset in 1980.  

In June 1986, the veteran was diagnosed as having a 
somatoform disorder.  In October 1996, the veteran underwent 
a psychological evaluation.  The veteran reported to the 
examiner that he developed colitis during service which he 
stated will "make you crazy if it develops into some other 
type of disease."  He also stated that he was suing the 
President over the personality disorder that he gave the 
veteran.  The veteran's responses to questions were 
irrelevant and vague.  The diagnosis was schizophrenia.  


Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 
8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra.  38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current conditions and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).  

The veteran did not have combat service.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).


Gulf War Syndrome

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 
1, 2002, Section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumptive 
period to September 30, 2011.  

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  

In this case, the veteran's DD Form 214 shows that the 
veteran served from July 1973 to March 1974.  He had no 
foreign service.  Thereafter, he did not serve in the active 
service again.  He did not serve in the Persian Gulf.  The 
status of being a veteran of the Persian Gulf War is a 
prerequisite for service connection for a qualifying chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  Since he 
is not a veteran of the Persian Gulf, service connection is 
denied on that basis.  


Eye Disability to Include Pinkeye

On his pre-induction examination, his visual examination 
revealed distant vision in the right eye of 20/20 and in the 
left eye of 20/25.  Near vision in both eyes was J-1.  

There are no inservice complaints, findings, treatment, or 
diagnosis of an eye disorder.  

On the separation examination, the visual examination 
revealed distant vision in the right eye of 20/20 and in the 
left eye of 20/25.  Near vision in both eyes was 20/20.  NO 
eye disease or injury was identified.  

Post-service, the veteran was afforded a VA examination in 
November 1974.  His vision was grossly adequate, his pupils 
were active and equal, extraoccular muscles were intact, 
there was no nystagmus, and visual fields were grossly 
normal.  

In March and September 1983 examinations from the SSA 
records, the veteran's vision was noted to be correctable.  
No other eye disorder was identified.  

In September 1984, the veteran was afforded a VA examination.  
At that time, it was noted that his eyes were normal.  

In May 1998, VA records show that the veteran was treated for 
conjunctivitis.  VA records dated in August and September 
1999 show that the veteran reported that stink bombs and 
secret germ warfare were responsible for his eye problems.  
It was noted that the veteran had no acute eye disease, but 
might be allergic.  Thereafter, it was also noted that he had 
eye discomfort of idiopathic origin and that presbyopia would 
occur soon.  He had presented with a lobulated nevus.  In 
January 2000, it was noted that the veteran's eye condition 
remained undetermined.  In February 2001, the veteran stated 
that he was using 2 kinds of eye drops.  No eye drainage was 
noted.  His conjunctivae were clear.  The veteran then 
changed his story according to the examiner and indicated 
that the eye drops were being used because his skin itched.  

In sum, the service medical records show that the veteran's 
vision was the same when he separated from service as it had 
been when he entered service.  He was not treated during 
service for any eye disease nor did he injure either eye 
during service.  In short, the service medical records are 
negative for disease or injury of the eyes.  There was no 
objective worsening of his vision during service.  Likewise, 
the VA examination dated shortly after his separation 
examination was negative.  In the late 1990's, the veteran 
began complaining of eye problems and has been treated for 
his complaints.  

The veteran contends that he has eye abnormalities which are 
related to service.  The veteran is not competent to make 
this medical assessment.  See Espiritu.  The veteran related 
that stink bombs during service damaged his vision.  There is 
no supporting evidence that his eyes were ever damaged during 
service.  Thus, these allegations are without merit.  

Based on the evidence of record, the Board finds that a 
chronic eye disorder was manifest during service.  There is 
no competent evidence relating any post-service eye 
abnormality to include conjunctivitis to service.  His 
assertions and statements are not credible.  

Accordingly, an eye disease or injury was not incurred in or 
aggravated by service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Recurrent Sinusitis, Influenza, and Pneumonia, and Dengue 
Fever

The service medical records show that March 1974, the veteran 
was treated for symptoms associated with flu syndrome.  
Otherwise, the service medical records are negative for any 
complaints, findings, treatment, or diagnosis of an upper 
respiratory infection.  On the separation examination, no 
upper respiratory disease or injury was noted.  

Following service, the veteran was afforded a VA examination 
in November 1974.  The respiratory system was negative.  The 
chest was symmetrical and expanded well.  There were no rales 
or wheezes.

In September 1984, the veteran was afforded a VA examination.  
At that time, it was noted that his nose, sinuses, mouth, and 
throat were normal.  

In February 1995, VA records show that the veteran complained 
of chronic ear problems.  He was diagnosed as having 
sinusitis.  Subsequent VA records reflect that the veteran 
had painful ears, coughing, and wheezing for 7 to 8 weeks in 
September 1999.  He has once been diagnosed as having 
rhinitis.  

In sum, the service medical records show that the veteran was 
treated on one occasion for flu syndrome.  Otherwise, he was 
not treated during service for any respiratory or sinus 
disease or injury.  He was not diagnosed as having pneumonia, 
dengue fever, or sinusitis on any occasion.  In short, the 
service medical records are negative for disease or injury of 
the respiratory system or sinuses.  They are negative for 
dengue fever.  Likewise, the VA examination dated shortly 
after his separation examination was negative for any of the 
claimed disorders.  In the mid 1990's, the veteran was 
diagnosed as having sinusitis.  

The veteran contends that he has the flu, pneumonia, dengue 
fever, and sinusitis which are related to service.  The 
veteran is not competent to make this medical assessment.  
See Espiritu.  Further, this veteran's statements are not 
credible.  

The veteran was treated on one isolated occasion during 
service for the flu.  Since that time, he has never again 
been treated or diagnosed as having the flu or influenza.  
The veteran does not have residuals of the flu or influenza.  
There is no competent evidence that the veteran has ever had 
or currently has pneumonia or dengue fever.  Thus, he does 
not have the currently claimed disabilities of residuals of 
the flu or influenza, pneumonia, and/or dengue fever.  Thus, 
he does not have a valid claim for these alleged 
disabilities.  

Accordingly, a chronic disease or injury to the respiratory 
system to include the flu or influenza, pneumonia, was not 
incurred in or aggravated by service.  Moreover, dengue fever 
was not incurred in or aggravated by service.  

The veteran was not treated for sinusitis or any other sinus 
disorder during service.  His sinuses were not injured.  No 
sinus disease was diagnosed.  Over 20 years after his 
separation from service, he was diagnosed as having sinusitis 
and rhinitis.  Based on the evidence of record, the Board 
finds that a chronic sinus disorder to include 
sinusitis/rhinitis was not manifest during service.  There is 
no continuity of symptomatology after service.  There is no 
competent evidence relating the post-service diagnosis of 
sinusitis/rhinitis to service.  

Accordingly, a disease or injury to the sinuses to include 
sinusitis was not incurred in or aggravated by service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Gum Disease and Dental Injury

The service dental records show that the veteran was treated 
during service for plaque control.  There is no documentation 
of any disease or injury.  There is no record of any dental 
trauma.  

In July 2000, the veteran sought dental treatment.  There 
were multiple caries, with all teeth affected.  Bone loss was 
noted.  The veteran stated that he believed that he had 
infection/fungal disease of the gums..

In a letter received in May 2001, Dr. J.V.E, stated that the 
veteran gave him his dental records from 1973 and asked for 
an opinion as to the interpretation of those records.  The 
physician explained that this was a difficult task without 
color, but indicated that it appears that, in 1973, the 
veteran had an impacted tooth, number 17, and possibly 2 
cavities in teeth 18 and 31.  The cavities might also be 
interpreted as fillings which were present.  

In April 2001, the veteran was seen for a broken tooth.  In 
September 2002, the veteran was seen by a private dentist for 
an abscess on tooth 13.  

The Board observes that, during the pendency of this appeal, 
VA regulations regarding dental disorders were revised, 
effective June 8, 1999. 64 Fed. Reg. 30,392 (June 8, 1999).  
VA must consider each version.  The Board will proceed with 
its decision, as there is no prejudice to the veteran by the 
decision rendered herein.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

As in effect prior to the regulatory changes of June 8, 1999, 
regulations provided that, "[l]oss of teeth can be 
compensably service connected only if such loss is, inter 
alia, 'due to loss of substance of body of maxilla or 
mandible without loss of continuity.'"  Woodson v. Brown, 8 
Vet. App. 352, 354 (1995) (quoting 38 C.F.R. § 4.150 (1998) 
and citing also 38 C.F.R. § 4.149 (1998)).  Although the 
language of 38 C.F.R. § 4.149 (1998) quoted by the Court in 
Woodson has since been deleted from the regulations, the 
principle therein articulated remains intact and is embraced 
by what is now 38 C.F.R. § 3.381 and by the rating criteria 
for dental conditions, which do not identify a compensable 
rating for extraction of teeth or for periodontal disease.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to a VA dental examinations or VA 
outpatient dental treatment.  38 C.F.R. § 3.381.  The Board 
also notes that, in a precedent opinion VA's General Counsel 
held that dental treatment of teeth, even extractions, during 
service did not constitute dental trauma.  See VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).  

With regard to gum disease, the Board notes that while gum 
disease may be service-connected for purposes of determining 
entitlement to dental examinations and/or outpatient dental 
treatment under 38 C.F.R. Part 17, such a question is not 
before the Board.  Rather, the question at issue is 
entitlement to compensation benefits based on claimed gum 
disease.  Thus, the benefit which the veteran seeks is barred 
by regulation.  Therefore, there is no basis on which the 
Board might grant entitlement to service connection for gum 
disease at this time.  See 38 C.F.R. § 3.381

The veteran maintains that he broke his jaw during service 
and this messed up his teeth.  He related that doing a push-
up, he broke his jaw and his nose and he also knocked a tooth 
out.  He also stated that he had had an impacted tooth.  

Prior to service, the veteran had injury to the maxilla, as 
confirmed in the records of Dr. W. L. and Brackenridge 
Hospital.  The Board notes that service connection for a jaw 
disorder has been denied by the AOJ and that appeal is being 
referred to the AOJ.  

The Board has reviewed the veteran's claim for compensable 
service connection for a dental disorder.  The Board would 
first emphasize that entitlement to service connection 
depends squarely upon whether the evidence demonstrates: (1) 
that there was tooth loss as the result of loss of substance 
of the body of the maxilla or mandible through trauma or 
disease such as osteomyelitis and (2) that the tooth loss 
occurred while in service or within one year of termination 
of service.  

Although the veteran is competent to state that he injured 
his jaw and that his teeth were injured in that incident, the 
documentary record does not support his statements.  Rather, 
the record contradicts those statements.  The veteran was 
never treated for a broken jaw, residual broken teeth, or a 
knocked-out tooth due to injury.  Although an impacted tooth 
was present during service, there is no competent evidence 
that it was impacted as the result of trauma.  Therefore, the 
Board does not find the veteran's statements regarding trauma 
to be credible.  

During service, the veteran had caries in his teeth.  
Service-connected compensation cannot be awarded for 
treatable carious teeth.  38 C.F.R. § 3.381.

The record does not contain competent evidence that reflects 
that there were any tooth extractions which were necessitated 
by bone loss to the maxilla or mandible.  Bone loss was first 
noted in 2000.  In addition, even assuming that such bone 
loss was found during the applicable time period, no 
competent evidence has been presented to show that such loss 
resulted from trauma or a disease other than caries or 
periodontal disease, which are not considered disabling 
pursuant to 38 C.F.R. § 3.381.  Likewise, the record does not 
show that any tooth loss was precipitated by loss of 
substance of the mandible or maxilla during service.  Service 
records do not document any trauma, bone loss or deformity.  
The post-service record does not establish such bone loss 
until 2000.  It is not shown to be related to service.  

Consequently, since there has been no competent evidence of a 
disability for which service connection may be granted, the 
veteran's claim for service connection must be denied.

For veterans discharged from service after December 31, 1954, 
but before October 1, 1981, application for outpatient dental 
treatment on a one-time completion basis must be received 
within one year of discharge from active duty.  38 U.S.C. § 
612(b); 38 C.F.R. § 17.123 (effective prior to October 1, 
1981).  If the application is not made within this time 
limit, eligibility may only be established in exceptional 
cases.  The exceptions include having prisoner of war status, 
dental conditions due to combat wounds or other service 
trauma, compensable dental disability, a dental condition 
that is associated with and aggravating a service-connected 
disability, those veterans who have service connected 
disability rated 100 percent disabling and certain Chapter 31 
vocational rehabilitation trainees and veterans hospitalized 
at VA facilities.  38 C.F.R. § 17.161.  

The veteran does not have prisoner of war status, a dental 
condition due to combat wounds or other service trauma, a 
compensable dental disability, a dental condition that is 
associated with and aggravating a service-connected 
disability, he does not have a service-connected disability 
rated 100 percent disabling, he has been denied entitlement 
to Chapter 31 vocational rehabilitation benefits, and he is 
not hospitalized at a VA facility.  


Gastritis, Looney Fever, Colitis, and Dysentery

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of a digestive system 
abnormality.  On the separation examination, no digestive 
system disease or injury was noted.  

Following service, the veteran was afforded a VA examination 
in November 1974.  The digestive system was negative.  

In January 1984, P. N., M.D., provided a medical report.  
Attached to her report was a medical record showing that the 
veteran was treated for gastroenteritis.  

VA records dated in September 1999 show that the veteran 
complained of having nausea without vomiting for 8 weeks.  In 
January 2000, the veteran reported that he knew that he had 
colitis, but that it was called Looney fever when he was in 
the service.  

In May 2001, the veteran testified at a personal hearing at 
the RO before a hearing officer.  At that time, the veteran 
related that he had flu syndrome during service.  Blood 
testing was performed.  The veteran indicated that he named 
his disorder himself as being Looney fever, but Berkeley 
University called it colitis in a medical journal.  The 
veteran stated that he had been taking Afrin which had burned 
his stomach and caused gastritis.  

In sum, the service medical records show that the veteran was 
not treated for nor diagnosed as having any disease or injury 
of the digestive system.  He was not treated for nor 
diagnosed specifically as having gastritis, Looney fever, 
colitis, and/or dysentery.  Following service, he was 
diagnosed as having gastroenteritis.  This diagnosis was made 
over 10 years after he was separated from service.  The 
veteran is not competent to relate such a diagnosis to 
service nor is there competent evidence establishing such a 
relationship.  The veteran has also made allegations 
regarding the etiology of his alleged gastrointestinal 
disorder.  He is not competent to make such statements.  See 
Espiritu.  

There is no competent evidence that the veteran has ever had 
or currently has Looney fever, colitis, and/or dysentery.  In 
the absence of competent evidence of current disability, the 
claims fail as they are unsubstantiated.  

Accordingly, a disease or injury to the digestive system to 
include Looney fever, colitis, and/or dysentery was not 
incurred in or aggravated by service.  

The veteran was not treated for gastroenteritis during 
service or for over 10 years after service.  Based on the 
evidence of record, the Board finds that a chronic digestive 
disorder to include gastroenteritis was not manifest during 
service.  There is no continuity of symptomatology after 
service.  There is no competent evidence relating the post-
service diagnosis of gastroenteritis to service.  

Accordingly, a disease or injury to the digestive system to 
include gastroenteritis was not incurred in or aggravated by 
service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that during the course of the appeal, the 
veteran was previously furnished the standard of new and 
material evidence articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which, in addition to the definition of "new 
and material" evidence set forth above, added the requirement 
that to be material, there must be a reasonable possibility 
of change in outcome of the prior denial.  However, in Hodge, 
the United States Court of Appeals for the Federal Circuit 
held that there was no such legal requirement, finding that 
the test created by the Court in Colvin was more restrictive 
than required by 38 C.F.R. § 3.156(a).  The veteran has been 
provided the pertinent regulation by the RO and his claim has 
been considered under that regulation.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current applications to reopen the claims of service 
connection for residuals of a head injury, a skin disorder, 
and an ear disorder, were received after that date.  


Residuals of Head Injury

In an April 1991 rating decision, service connection for 
residuals of a head injury was denied on the basis that the 
veteran had sustained a head injury prior to service which 
was not aggravated during service.  The April 1991 RO 
decision is final.  38 U.S.C.A. § 7105.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was evidence that the veteran had sustained head 
injuries prior to service and that such was not aggravated 
during service.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that a 
head injury did not exist prior to service.  It does not 
include evidence which shows that the preexisting head 
injury(ies) was aggravated during service.  It does not 
include evidence which shows that a separate head injury was 
incurred during service.  Thus, no pertinent fact, not 
previously established, has been added to the record.  

Thus, the veteran has not submitted any competent evidence 
that cures the prior evidentiary defects.  Accordingly, the 
Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Stated 
differently, the veteran has not submitted new and material 
evidence.  Accordingly, the Board concludes that new and 
material evidence has not been submitted since the RO's April 
1991 decision, thus, the claim of entitlement to service 
connection for residual of a head injury is not reopened.


Skin Disorder

In a March 1975 rating decision, service connection was 
denied for residuals of pityriasis, rosea.  The denial of 
service connection for a skin disorder was on the basis that 
although the veteran was treated on two occasions during 
service for pityriasis rosea, current examination was 
negative.  The March 1975 RO decision is final.  38 U.S.C.A. 
§ 7105.  

In an April 1991 rating decision, the prior denial of service 
connection for pityriasis was confirmed and continued on the 
basis that no new and material evidence had been submitted.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence that the veteran currently had a skin 
disorder.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran currently has a skin disorder.  Thus, no pertinent 
fact, not previously established, has been added to the 
record.  

Thus, the veteran has not submitted any competent evidence 
that shows that cures the prior evidentiary defect.  
Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Stated differently, the veteran has not submitted new and 
material evidence.  Accordingly, the Board concludes that new 
and material evidence has not been submitted since the RO's 
April 1991 decision, thus, the claim of entitlement to 
service connection for a skin disorder is not reopened.


Ear Disorder

In a December 1974 rating decision, service connection was 
denied for an ear disability.  The RO noted that the veteran 
had had ear trouble since 1972, before service, with no 
complication or sequela; no hearing loss demonstrated on 
current audiometric examination; and no record of any 
treatment, complaint, or diagnosis of an infectious ear 
condition.  The December 1974 RO decision is final.  38 
U.S.C.A. § 7105.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no competent evidence of a nexus between post-
service ear disability and service.  

Since the prior final decision, evidence has been added to 
the claims file.  This evidence is new and material because 
it includes evidence which shows that the veteran currently 
has an ear disorder which is a fact, not previously 
established.  He has been treated for chronic ear pain and 
earaches.  

Thus, the veteran has submitted competent evidence that cures 
a prior evidentiary defect.  Accordingly, the Board finds 
that the additional evidence is  so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  Stated differently, the veteran 
has submitted new and material evidence.  Accordingly, the 
Board concludes that new and material evidence has been 
submitted since the RO's 1974 decision, thus, the claim of 
entitlement to service connection for an ear disorder is 
reopened.


Compensation for Birth Defects of the Veteran's children.

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a veteran who had certain 
forms of foreign service.  38 U.S.C.A. §§ 1805(a), 1812, 1821 
(West 2002); 38 C.F.R. § 3.814(a)(2003).  Within the meaning 
of this law "Spina bifida" means any form and manifestation 
of spina bifida except spina bifida occulta.  38 U.S.C.A. § 
1802 (West 2002); 38 C.F.R. § 3.814(c)(3)(2003).  The Board 
notes that this is the only birth defect which warrants the 
award of monetary benefits.

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of the VA General Counsel.  38 U.S.C.A. § 
7104(c)(West 2002).

In the present case, the veteran claims that his children 
have curvature of the spine and bronchitis.  He does not 
claim that his children have spina bifida.  There is no 
competent evidence showing that the veteran's children have 
spina bifida as contemplated by the applicable law and 
regulations.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  
The veteran does not claim that this is the case.  

Moreover, the veteran had no foreign service.  Thus, to the 
extent that his claim for compensation for birth defects has 
been made under law applicable to veterans with foreign 
service, it does not apply.  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As there is no competent evidence 
showing that the veteran's children have birth defects for 
which compensation may be paid, there is no basis upon which 
VA benefits can be granted.  The claim is without legal merit 
and must therefore be denied.


CUE

Service connection for a nervous disorder was denied in a 
September 1983 rating decision on the basis that although the 
veteran was treated for nervousness during service and was 
given Valium, there were no further complaints and sequela.  
The RO determined that there was no diagnosis, treatment, or 
other findings of a chronic neuropsychiatric disorder in 
service other than the complaints of nervousness.  Of record 
at that time were the service medical records which showed 
that during service, in December 1983, the veteran displayed 
evidence of a character and behavior disorder, best 
classified as an inadequate personality disorder.  The 
disorder was severe and separation was recommended.  On 
separation examination, no psychiatric abnormalities were 
demonstrated.  Also of record was a post-service November 
1974 VA examination which included a psychiatric evaluation.  
No current diagnosis of psychiatric abnormality was rendered.  

The veteran appealed the issue of service connection for an 
acquired psychiatric disorder to the Board.  In conjunction 
with his claim, additional pertinent evidence was added to 
the record as follows.  A January 1984 neurological 
evaluation by A. L., M.D., resulted in a diagnosis of 
probable AV malformation, right frontotemporal, producing 
organic brain syndrome with schizoid reaction.  An October 
1984 VA psychiatric examination ruled out organic personality 
disorder secondary to AV mass and numerous head injuries.  A 
psychological report of L.H., PhD., revealed that the veteran 
had hypochondriasis.  Dr. A. H. in August 1985 indicated that 
it was quite possible that the veteran's temporal lobe 
abnormality was causing a very serious psychiatric disorder.  

In an August 1986 decision, the Board denied service 
connection for an acquired psychiatric disorder.  The Board 
initially determined that although the veteran had a 
personality disorder diagnosed during service, such 
personality disorders are not diseases within the meaning of 
applicable legislation providing for compensation benefits.  
The Board further determined that the veteran's post-service 
mental problems were the result of either a personality 
disorder, an AV malformation which was the result of a post-
service automobile accident, or hypochondriasis.  However, 
none of those disorders could be service-connected because 
the personality disorder was not subject to service 
connection, the automobile accident occurred post-service, 
and hypochondriasis was not present during service and was 
not related to service.  

In April 1991, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a nervous disorder.  The evidence which had 
been added to the record consisted of duplicate service 
medical records and a report of G. W., M.D., which showed 
that the veteran had a seizure disorder which was related to 
his AV malformation.  There was no new evidence of an 
acquired psychiatric disorder.  

Thereafter, additional medical evidence was received.  These 
records consisted of a report from Seton Medical Center and 
VA outpatient records dated in 1990 and 1991.  These records 
did not reflect complaints, findings, treatment, or diagnosis 
of a psychiatric disorder.  

In an August 1991 rating decision, the RO again declined to 
reopen the claim of service connection for a nervous 
disorder.

The veteran contends that there was CUE in the April 1991 and 
August 1991 decisions because there was inservice evidence of 
a psychiatric disorder and because he was not afforded the 
benefit of the doubt.  

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

At the time of the April and August 1991 rating decisions, 
the veteran was required to submit new and material evidence 
to reopen his claim of service connection for a nervous 
disorder.  New and material evidence meant evidence which was 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration.  
38 C.F.R. § 3.156(a) (1991).  At that time, Colvin was in 
effect.  In Colvin, the Court adopted the following rule with 
respect to the evidence that would justify reopening a claim 
on the basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  

With regard to the April 1991 decision, it is noted that the 
correct facts were before the RO.  The RO reviewed the 
evidence which had been submitted in support of the petition 
to reopen the claim.  That evidence did not contain any 
additional evidence of a psychiatric disorder.  Likewise, 
with regard to the August 1991 decision, the correct facts 
were also before the RO.  The RO reviewed the evidence which 
had been submitted in support of the petition to reopen.  
That evidence did not include additional evidence pertaining 
to a psychiatric disorder.  Thus, under the regulation as 
well as the standard in effect, the veteran had not submitted 
new and material evidence since the evidence that was 
submitted in both cases was not relevant to the issue of 
service connection for a psychiatric disorder.  Thus, the RO 
properly denied the claim in both April 1991 and in August 
1991 of service connection based on the existing laws and 
regulations.  There was no error of fact or law in either 
decision which was made that compels the conclusion, to which 
reasonable minds could not differ, that the result in the 
decision in question would have been manifestly different but 
for the error.

In sum, there is no legal merit to the current allegation of 
CUE in the April 1991 and August 1991 RO decisions.  The 
veteran has failed to allege that the correct facts, as they 
were known at the time of the RO decisions, were not before 
the RO, or that the statutory or regulatory provisions then 
extant were incorrectly applied.  Neither has the veteran 
provided reasons as to why one would be compelled to reach 
the conclusion, to which reasonable minds could not differ, 
that the result of the previous adjudications would have been 
manifestly different but for an error.  Instead, the 
veteran's arguments amount to a disagreement with how the RO 
weighed or evaluated the facts, and, therefore, cannot be the 
basis of a valid claim of CUE.  He has also argued that the 
benefit of the doubt was not applied in either decision, 
however, the doctrine was not for application in those cases.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for Persian Gulf syndrome is denied.  

Service connection for an eye disorder to include 
conjunctivitis is denied.  

Service connection for a respiratory disorder to include the 
flu or influenza is denied.  

Service connection for pneumonia is denied.  

Service connection for dengue fever is denied.

Service connection for a sinus disorder to include sinusitis 
is denied.

Service connection for periodontal disease is denied.

Service connection for residuals of dental trauma is denied.  

Service connection for a digestive disorder to include 
gastroenteritis or gastritis is denied.  

Service connection for Looney fever is denied.  

Service connection for colitis is denied.

Service connection for dysentery is denied.  

The petition to reopen the claim of service connection for 
residuals of a head injury is denied.  

The petition to reopen the claim of service connection for a 
skin disorder is denied.  

The petition to reopen the claim of service connection for an 
ear disorder is granted.  

Entitlement to monetary benefits for birth defects in the 
veteran's children is denied.  

The April 1991 and August 1991 rating decisions which denied 
service connection for a nervous disorder were not clearly 
and unmistakably erroneous and are dismissed.




REMAND

With regard to the veteran's claim for an increased rating 
for hemorrhoids, he claims that they are symptomatic and that 
he has anal fissures.  There is no current medical evidence 
of record to evaluate his increased rating claim.  The most 
recent evaluation was performed in 1997, before his current 
allegation of having symptomatic hemorrhoids to include anal 
fissure was made.  Therefore, he should be afforded a VA 
examination.

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  This serves as notification of that regulation.

The claim of service connection for an ear disorder has been 
reopened.  The veteran should be issued a VCAA letter with 
regard to this issue on the merits.  He should be afforded a 
VA ear examination.  The examiner should opine if any current 
ear disorder is related to service.  

The veteran has disagreed with the February 2002 denial of 
service connection for nose and jaw disorders.  As such, the 
AOJ is now required to send the veteran a statement of the 
case.

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that his hemorrhoids 
have increased in severity, he must 
submit that evidence to VA.  If there is 
evidence that he has an ear disorder 
which is related to service, he must 
submit that evidence to VA.  If there is 
evidence that the veteran has nose and 
jaw disorders which are related to 
service, he must submit that evidence to 
VA.  

2.  The veteran is informed that he must 
report for the VA examinations.  If he 
fails to report without good cause, the 
claim(s) shall be denied.  The serves as 
notice of 38 C.F.R. § 3.655.  

3.  The VBA AMC should send the veteran 
an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the issue of an increased rating for 
hemorrhoids, service connection for an 
ear disorder, and service connection for 
nose and jaw disorders.  

4.  The veteran should be afforded a VA 
hemorrhoid and anal fissure examination.  
All positive and negative findings must 
be reported.  The examiner should 
determine if the veteran has large 
hemorrhoids or thrombotic hemorrhoids 
that are irreducible, with excessive 
redundant tissue evidencing frequent 
recurrences.  The examiner should state 
if the hemorrhoids are productive of 
persistent bleeding and secondary anemia 
or with fissures.   

5.  The veteran should be afforded a VA 
ear examination.  All positive and 
negative findings must be reported.  The 
examiner should opine if any current ear 
disorder is related to service.  

6.  A statement of the case should be 
issued with regard to the issues of 
entitlement to service connection for jaw 
and nose disorders in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  

7.  If upon completion of the requested 
actions, the claim for an increased 
rating for hemorrhoids and the claim for 
service connection for an ear disorder, 
remain denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



